77 F.3d 468
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Carl Anthony GRAY, Plaintiff--Appellant,v.David K. MAPP, Sheriff of the Norfolk City Jail;  Dr.Clardy, Physician, Norfolk City Jail;  Y.F. David, RN,Medical Administrator, Norfolk City Jail;  M.C. Reynolds,Nurse, Norfolk City Jail;  Board of Corrections of the Stateof Virginia;  Virginia State Board of Housing;  EdwardMurray, Director;  Ray Kessler, Health Administrator;Balvir Kapil, Chief Physician;  John Doe, Chief Nurse;Michael Pfeiffer, Vice President;  James E. Johnson,Regional Corrections Inspector, Defendants--Appellees.Carl Anthony GRAY, Plaintiff--Appellant,v.Edward G. MURRAY;  P.A. Terrangi, Warden;  H.D. Underwood,RN;  Michael Pfeiffer, Vice President, CMS;  Roscoe Ramsey;J. Webster;  Doctor Ong;  Doctor Mason;  K. Hamlin, R.N.;Pierre D. Lord, Defendants--Appellees.Carl Anthony GRAY, Plaintiff--Appellant,v.Thomas LANYI, Dr., Urologist;  Dr. Welch, MedicalAdministrator, Department of Corrections;  Dr. Barnes, ChiefPhysician, Department of Corrections;  D.L. Brendlinger,Dr., Radiologist, Department of Corrections;  L.T. Lester,Warden, Department of Corrections;  Edward Murray, Director,Department of Corrections;  Balvir L. Kapil, ChiefPhysicial;  R.B. Kessler, Dr., Chief Administrator,Defendants--Appellees.
Nos. 95-7249, 95-7458, 95-7538.
United States Court of Appeals, Fourth Circuit.
Feb. 22, 1996.

Carl Anthony Gray, Appellant Pro Se.  Jeff Wayne Rosen, ADLER, ROSEN & PETERS, P.C., Virginia Beach, Virginia;  Mary Elizabeth Shea, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;  Sandra Morris Holleran, MCGUIRE, WOODS, BATTLE & BOOTHE, L.L.P., Richmond, Virginia;  John Baldwin Catlett, Jr., Carlyle Randolph Wimbish, III, SANDS, ANDERSON, MARKS & MILLER, Richmond, Virginia, for Appellees.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
In these consolidated appeals Appellant appeals from the district court's orders denying relief on his 42 U.S.C. § 1983 (1988) complaints.   We have reviewed the records and the district court's opinions and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.*  Gray v. Mapp, No. CA-93-941-2;  Gray v. Murray, No. CA-93-1078-CV-2;  Gray v. Lanyi, No. CA-93-1077-2 (E.D. Va.  June 21, 1995, and July 12, 1995;  Aug. 4, 1995;  Aug. 7, 1995, and Sept. 21, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 In light of this disposition, Appellant's motion to appoint counsel and motion to stay are hereby denied